MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                            FILED
      regarded as precedent or cited before any                                   Mar 31 2020, 9:37 am
      court except for the purpose of establishing                                     CLERK
      the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                      Court of Appeals
      estoppel, or the law of the case.                                                 and Tax Court




      ATTORNEYS FOR APPELLANT
      Laura A. Raiman
      R. Patrick Magrath
      Alcorn Sage Schwartz & Magrath, LLP
      Madison, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Ronald Abner, Jr.,                                      March 31, 2020
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              19A-DC-2123
              v.                                              Appeal from the Jackson Superior
                                                              Court
      Aurora Abner,                                           The Honorable Bruce A.
      Appellee-Petitioner.                                    MacTavish, Judge
                                                              Trial Court Cause No.
                                                              36D02-1811-DC-249



      Mathias, Judge.


[1]   Ronald (“Husband”) and Aurora (“Wife”) Abner’s marriage was dissolved in

      Jackson Superior Court. Husband appeals and raises several issues, which we

      restate as:

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020                   Page 1 of 13
              I.      Whether the trial court abused its discretion when it failed
                      to include Wife’s overtime income in its calculation of the
                      parties’ respective child support obligations;

              II.     Whether the trial court abused its discretion when it
                      concluded that Husband’s child support arrearage was
                      $300.00;

              III.    Whether the trial court abused its discretion when it
                      awarded sole legal custody of the children to Wife; and,

              IV.     Whether the trial court abused its discretion in its
                      valuation of the parties’ marital assets.


[2]   We affirm in part, reverse in part, and remand for proceedings consistent with

      this opinion.


                                 Facts and Procedural History
[3]   The parties were married in 2009 and have two minor children ages eight and

      six on the date of dissolution. On November 14, 2018, Wife filed a petition to

      dissolve the marriage in Jackson Superior Court.


[4]   Wife and Husband are both employed at a Walmart Distribution Center. Wife

      is an hourly employee and is eligible to earn overtime. She generally earned

      overtime in most pay periods. Husband is a salaried employee, and he received

      an incentive bonus while the dissolution was pending.


[5]   The parties’ parenting time arrangement varied throughout the proceedings

      depending on the parties’ changing work schedules. On April 16, 2019, the trial

      court issued a provisional order granting Wife custody of the children, and


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 2 of 13
      Father was awarded parenting time. Father was also ordered to pay $156 per

      week in child support and one half of the mortgage payment on the marital

      residence. Father subsequently filed a motion to correct error arguing that the

      trial court incorrectly calculated his child support obligation. The trial court

      determined it would address the issue raised in Husband’s motion to correct

      error at the final hearing.


[6]   On August 8, 2019, the trial court held the final dissolution hearing. The trial

      court issued its decree of dissolution on August 28, 2019. Wife was awarded

      physical and legal custody of the children, and Husband was awarded parenting

      time consistent with the Parenting Time Guidelines. Husband was ordered to

      pay $143 per week in child support. The trial court denied Husband’s motion to

      correct the trial court’s alleged error in its provisional child support orders.


[7]   With regard to division of the marital estate, Wife was awarded the marital

      residence, and Husband was awarded two other properties owned by the

      parties. Both parties presented appraisal evidence concerning the value of the

      properties. The trial court accepted the values proposed by Wife. Each party

      was awarded certain vehicles and their individual Walmart 401Ks. The trial

      court ordered Husband to make an equalization payment to Wife in the sum of

      $11,548.97 via a Qualified Domestic Relations Order. Husband now appeals.

      Additional facts will be provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 3 of 13
                                          Standard of Review
[8]    First, we observe that Wife has not filed an appellee’s brief. When the appellee

       fails to submit a brief, we will not develop an argument on her behalf, but

       instead, we may reverse the trial court’s judgment if the appellant’s brief

       presents a case of prima facie error. GEICO Ins. Co. v. Graham, 14 N.E.3d 854,

       857 (Ind. Ct. App. 2014).


                                                 I. Child Support

[9]    Husband claims several errors in the trial court’s child support calculation. A

       trial court’s calculation of child support is presumptively valid. Young v. Young,

       891 N.E.2d 1045, 1047 (Ind. 2008). We will reverse a trial court’s decision in

       child support matters only if it is clearly erroneous or contrary to law. Id. A

       decision is clearly erroneous if it is clearly against the logic and effect of the

       facts and circumstances that were before the trial court. Id.


[10]   Husband argues that the trial court’s child support calculation is not supported

       by the evidence because the trial court did not include Wife’s overtime income

       in determining her weekly gross income. Child support calculations are made

       utilizing the income shares model set forth in the Indiana Child Support

       Guidelines. In re Marriage of Duckworth, 989 N.E.2d 352, 354 (Ind. Ct. App.

       2013). These Guidelines apportion the cost of supporting children between the

       parents according to their means. Id. A calculation of child support under the

       Guidelines is presumed valid. Id. Indiana Child Support Guideline 3A(1)

       provides in part that “weekly gross income” is defined “as actual weekly gross


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 4 of 13
       income of the parent if employed to full capacity, potential income if

       unemployed or underemployed, and imputed income based upon ‘in-kind’

       benefits” and that “[w]eekly gross income of each parent includes income from

       any source, except as excluded below, and includes, but is not limited to,

       income from salaries, wages, commissions, bonuses, overtime, partnership

       distributions, [and] dividends[.]” Marshall v. Marshall, 92 N.E.3d 1112, 1117

       (Ind. Ct. App. 2018).


[11]   Throughout the proceedings, Wife generally earned overtime income during

       most pay periods. She earned almost $5000 in overtime income from December

       2018 to July 2019. Although the trial court included Husband’s bonus in its

       child support calculation, the trial court did not consider Wife’s overtime

       income in its child support calculation. We agree with Husband that the trial

       court erred when it failed to consider Wife’s overtime income in its calculation

       of her weekly gross income when it determined the parties’ relative child

       support obligations.


[12]   Next, Husband argues that the trial court abused its discretion when it

       concluded that his child support arrearage was $300. Specifically, he claims the

       erroneous arrearage is the result of the trial court’s incorrect calculation of his

       provisional child support obligation. He argues that the trial court miscalculated

       his number of overnights and his health insurance credit. Husband also

       contends that the trial court should not have awarded Wife a childcare credit

       because third-party childcare was not necessary during the proceedings.



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 5 of 13
[13]   Husband’s argument with regard to the provisional child support calculation

       and arrearage is simply a request to reweigh the evidence. Husband and Wife

       gave conflicting testimony concerning the number of overnights Husband

       exercised with the children. The parties also gave conflicting testimony

       concerning Wife’s need for childcare. The parties presented conflicting evidence

       concerning Husband’s health insurance premium and the amount of that

       premium that should be considered in the child support calculation. The trial

       court credited Wife’s testimony and evidence, and our court will not reweigh

       that determination on appeal.


[14]   In the trial court’s April 16, 2019, provisional order, the trial court determined

       that Husband’s child support arrearage was $1370. Appellant’s App. p. 87. And

       Husband’s child support obligation was $156 per week. Between April 16, 2019,

       and August 7, 2019, Husband owed $2496 in child support, and he paid $3562.

       Therefore, his remaining arrearage was $304. Accordingly, the trial court did

       not abuse its discretion when it ordered Husband to pay $300 for his child

       support arrearage.


                                               II. Child Custody

[15]   The trial court’s decisions regarding child custody are reviewed only for an

       abuse of discretion. Purnell v. Purnell, 131 N.E.3d 622, 627 (Ind. Ct. App. 2019)

       (citing Sabo v. Sabo, 858 N.E.2d 1064, 1068 (Ind. Ct. App. 2006)), trans. denied.

       There is a well-established preference in Indiana for granting latitude and

       deference to trial judges in family law matters. Id. (citing Steele-Giri v. Steele, 51
N.E.3d 119, 124 (Ind. 2016)). Appellate deference to the determinations of trial
       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 6 of 13
       court judges, especially in domestic relations matters, is warranted because of

       their unique, direct interactions with the parties face to face, often over an

       extended period of time. Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011).

       Importantly, because our trial judges are required to assess credibility and

       character through both factual testimony and intuitive discernment, judges are

       “in a superior position to ascertain information and apply common sense,

       particularly in the determination of the best interests of the involved children.”
Id.


[16]   Indiana Code section 31-17-2-8 provides in relevant part:


               The court shall determine custody and enter a custody order in
               accordance with the best interests of the child. In determining the
               best interests of the child, there is no presumption favoring either
               parent. The court shall consider all relevant factors, including the
               following:

               (1) The age and sex of the child.

               (2) The wishes of the child’s parent or parents.

               (3) The wishes of the child, with more consideration given to the
               child's wishes if the child is at least fourteen (14) years of age.

               (4) The interaction and interrelationship of the child with:

                       (A) the child’s parent or parents;

                       (B) the child’s sibling; and

                       (C) any other person who may significantly affect the
                       child’s best interests.

               (5) The child’s adjustment to the child's:


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 7 of 13
                       (A) home;

                       (B) school; and

                       (C) community.

               (6) The mental and physical health of all individuals involved.

               (7) Evidence of a pattern of domestic or family violence by either
               parent.


[17]   A trial court may award joint legal custody if it finds that joint legal custody is

       in the best interest of the child. Ind. Code § 31-17-2-13. Section 31-17-2-15 sets

       forth the matters a trial court is required to consider in determining whether

       joint legal custody is in the best interests of the child:


               [T]he court shall consider it a matter of primary, but not
               determinative, importance that the persons awarded joint
               custody have agreed to an award of joint legal custody. The court
               shall also consider:

               (1) the fitness and suitability of each of the persons awarded joint
               custody;

               (2) whether the persons awarded joint custody are willing and
               able to communicate and cooperate in advancing the child's
               welfare;

               (3) the wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age;

               (4) whether the child has established a close and beneficial
               relationship with both of the persons awarded joint custody;

               (5) whether the persons awarded joint custody:

                       (A) live in close proximity to each other; and

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 8 of 13
                         (B) plan to continue to do so; and

                (6) the nature of the physical and emotional environment in the
                home of each of the persons awarded joint custody.


[18]   The parties did not agree to joint legal custody. Husband argues that the trial

       court abused its discretion when it awarded sole legal custody of the children to

       Wife because he has maintained an “equal parental contribution in the

       children’s lives” since the parties separated. Appellant’s Br. at 19. He also

       claims that the parties have agreed to work together to raise the children.

       Finally, Husband notes that the trial court did not determine that awarding sole

       legal custody to Wife was in the children’s best interests.1


[19]   Husband has been involved in caring for the children. But Wife makes the

       decisions regarding the children’s attendance at church, medical care, and

       school. The parties generally agreed on these issues. Wife testified that Husband

       does not communicate with her. There were also occasions during these

       proceedings where Husband refused to allow the children to communicate with

       Wife while the children were in Husband’s care.


[20]   Throughout the proceedings, Wife raised concerns that Husband was

       continuing to use steroids and drink excessively, as had been his practice

       throughout their marriage. During the proceedings, Husband was ordered to




       1
        Neither party requested Trial Rule 52 findings of fact and conclusions of law in this case. Moreover, a trial
       court is presumed to know and follow the applicable law. See Hamilton v. Hamilton, 132 N.E.3d 428 (Ind. Ct.
       App. 2019).

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020                     Page 9 of 13
       abstain from drinking twenty-four hours before and while the children were in

       his care. He violated the order on at least one occasion. Husband also publicly

       posted a picture of himself with the children where he was buried in sand at the

       beach but had an item protruding from his groin area. And shortly after the

       parties’ separated, Husband began residing with his girlfriend, who is

       approximately twenty years his junior, and her infant child.


[21]   It was within the province of the trial court to weigh the parties’ evidence while

       considering the factors enumerated in Indiana Code section 31-17-2-15. We

       cannot conclude that the trial court abused its discretion when it awarded sole

       legal custody of the children to Wife.


                                    III. Division of the Marital Estate

[22]   The division of marital property is within the sound discretion of the trial court,

       and we will reverse only for an abuse of discretion. Love v. Love, 10 N.E.3d
1005, 1012 (Ind. Ct. App. 2014). We will reverse a trial court's division of

       marital property only if the result is clearly against the logic and effect of the

       facts and circumstances, including the reasonable inferences to be drawn

       therefrom. Luttrell v. Luttrell, 994 N.E.2d 298, 301 (Ind. Ct. App. 2013), trans.

       denied. When we review a claim that the trial court improperly divided marital

       property, we consider only the evidence most favorable to the trial court’s

       disposition of the property without reweighing evidence or assessing witness

       credibility. In re Marriage of Marek, 47 N.E.3d 1283, 1287–88 (Ind. Ct. App.

       2016), trans. denied. “Although the facts and reasonable inferences might allow


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 10 of 13
       for a conclusion different from that reached by the trial court, we will not

       substitute our judgment for that of the trial court.” Id. at 1288.


[23]   Husband complains that the trial court adopted Wife’s valuation of the three

       parcels of real estate owned by the parties “without explanation.” Appellant’s

       Br. at 21. But there was appraisal evidence from both parties concerning the

       value of those properties, and it was within the trial court’s discretion to accept

       Wife’s proposed valuations. Generally, there is no abuse of discretion if a trial

       court’s chosen valuation is within the range of values supported by the

       evidence. Del Priore v. Del Priore, 65 N.E.3d 1065, 1076 (Ind. Ct. App. 2016),

       trans. denied. “A valuation submitted by one of the parties is competent evidence

       of the value of property in a dissolution action and may alone support the trial

       court's determination in that regard.” Id. (citing Alexander v. Alexander, 927
N.E.2d 926, 935 (Ind. Ct. App. 2010), trans. denied).


[24]   Husband also argues that the trial court abused its discretion when it adopted

       Wife’s proposed values for the parties’ three vehicles because Wife did not

       know how those proposed values were calculated. First, the parties’ proposed

       values for Husband’s Chevy Silverado were $4450 and $5000. Given the slight

       disparity between the two values, we cannot conclude that the trial court

       abused its discretion when it valued the Silverado at $5000. With regard to the

       other two vehicles, neither party presented evidence beyond their respective

       opinions of the vehicles’ worth. Husband claims his values were based on the

       Kelley Blue Book, but that evidence is not in the record. For this reason, we



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 11 of 13
       cannot conclude that the trial court abused its discretion when it credited Wife’s

       opinion of the value of the vehicles.2


[25]   Finally, Husband argues that the trial court abused its discretion when it failed

       to value the parties’ personal property. As with their vehicles, the only evidence

       presented concerning the value of the personal property that each party retained

       from the marital estate was minimal and speculative. Both parties testified that

       they kept certain items such as televisions, appliances, and furniture. Given the

       lack of evidence of the personal property retained by each party and/or the

       value of that property, we cannot conclude that the trial court abused its

       discretion when it failed to value and divide that property in its order dissolving

       the marital estate.


                                                    Conclusion
[26]   In his appeal of the trial court’s dissolution order, Husband has requested that

       our court reweigh the evidence and credibility of witnesses, which our court

       will not do. However, Husband established reversible error in the trial court’s

       calculation of the parties’ respective child support obligations because the court

       failed to include Wife’s overtime income in its calculation.




       2
         The trial court found that the parties’ fourteen-year-old Chevrolet Trailblazer had a value of $500. Although
       the vehicle runs, Wife testified that it had 220,000 miles and it was not worth more than $500. Final Hearing
       Tr. p. 44. Wife also owned the 2006 Jeep Commander prior to the marriage.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020                   Page 12 of 13
[27]   Affirmed in part, reversed in part, and remanded for proceedings consistent

       with this opinion.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2123 | March 31, 2020   Page 13 of 13